*285Opinion by
Oliver, P. J.
It was stipulated that certain items of the merchandise consist of colorless transparent glass beads similar in all material respects to those the'subject of Abstract 39360, and that other items consist of beads the same as those involved in Eitinger Bead Co. v. United States (13 Cust. Ct. 50, C. D. 867). In accordance therewith the merchandise was held properly dutiable at 35 percent under paragraph 1503, or at 20 percent under the same paragraph as modified by T. D. 49458.